      Case 5:20-cv-00261-H Document 7 Filed 11/13/20                Page 1 of 2 PageID 18


Nayeem N. Mohammed
State Bar No. 24082001
LAW OFFICE OF NAYEEM N. MOHAMMED
539 W. Commerce St. #1899
Dallas, Texas 75208
Phone: (972) 767-9099
Email: nayeem@nnmpc.com

LOCAL COUNSEL FOR PLAINTIFF
TIMOTHY EDWARDS
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

 TIMOTHY EDWARDS,                                 §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               § CASE NO. 5:20-cv-00261-H
                                                  §
 RIVER TREE RECOVERY GROUP,                       §
 LLC,                                             §
                                                  §
        Defendant.                                §

                        NOTICE OF APPEARANCE ON BEHALF OF
                           PLAINTIFF TIMOTHY EDWARDS
        COME NOWS, Nayeem N. Mohammed of the Law Office of Nayeem N. Mohammed, and

pursuant to Local Rule 83.10(c), hereby enters this Notice of Appearance as counsel of record on

behalf of Plaintiff Timothy Edwards, and requests that all papers, notices and other materials

pertaining to this matter be directed to their attention at the contact information below:

                                Nayeem N. Mohammed
                       LAW OFFICE OF NAYEEM N. MOHAMMED
                            539 W. Commerce Street, #1899
                                 Dallas, Texas 75208
                                Phone: (972) 767-9099
                             Email: nayeem@nnmpc.com




NOTICE OF APPEARANCE ON BEHALF OF PLAINTIFF                                                  Page 1
    Case 5:20-cv-00261-H Document 7 Filed 11/13/20                Page 2 of 2 PageID 19



       Dated: November 13, 2020               Respectfully submitted,

                                              By: /s/ Nayeem N. Mohammed
                                              Nayeem N. Mohammed, Esq.
                                              State Bar No. 24082001
                                              LAW OFFICE OF NAYEEM N. MOHAMMED
                                              539 W. Commerce St. #1899
                                              Dallas, Texas 75208
                                              Phone: (972) 767-9099
                                              Email: nayeem@nnmpc.com

                                              LOCAL COUNSEL FOR PLAINTIFF
                                              TIMOTHY EDWARDS

                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on November 13, 2020, a true and correct copy of
the above and foregoing document was filed with the Court via CM/ECF and served on all parties
requested electronic notification.


                                              /s/ Nayeem N. Mohammed
                                              Nayeem N. Mohammed




NOTICE OF APPEARANCE ON BEHALF OF PLAINTIFF                                              Page 2
